Citation Nr: 0410287	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
hysterectomy, claimed as secondary to service-connected pelvic 
inflammatory disease.

2.  Entitlement to service connection a left hip disorder, claimed 
as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected bilateral knee 
disabilities.

4.  Entitlement to an increased disability rating for service-
connected left knee disability (retropatellar syndrome), currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for service-
connected right knee disability (retropatellar syndrome), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to November 
1994.  

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran testified at a personal hearing held on November 5, 
2002 at the RO before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Only the issue of the veteran's entitlement to secondary service 
connection for residuals of hysterectomy will be addressed on the 
merits by the Board at this time.  The other four appealed issues 
will be further addressed in the REMAND portion of this decision, 
as set forth below.  Those issues are remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on her part.  


FINDINGS OF FACT

1.  The VA received or obtained sufficient evidence to support the 
claim on appeal, and provided the veteran appropriate VA medical 
examinations, all in an effort to assist her in substantiating the 
claim adjudicated on the merits herein.  

2.  Private and VA medical opinions of record provide sufficient 
nexus evidence to establish that it is at least as likely as not 
that the veteran's total abdominal hysterectomy resulted from 
service-connected pelvic inflammatory disease.  


CONCLUSION OF LAW

Service connection is warranted for residuals of hysterectomy, as 
secondary to service-connected pelvic inflammatory disease.  38 
C.F.R. §§ 3.102, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The record shows that the veteran was not provided specific notice 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (VCAA), particularly 
with respect to VA's obligation to inform her which portion of the 
information and evidence necessary to substantiate her claim of 
secondary service connection for residuals of hysterectomy, if 
any, was to be provided by her and which portion, if any, VA will 
attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103 (West 
2002).  Absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Nevertheless, the Board finds no prejudice to the veteran 
is evident by a disposition herein, as the Board's decision on her 
claim of secondary service connection for residuals of 
hysterectomy will constitute a complete grant of the benefits 
sought on appeal.


Pertinent law and regulations

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered part of 
the original condition.  38 C.F.R. § 3.310(a) (2003).  

With respect to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In a merits-based review of a claim, the Board has the duty to 
assess the credibility and weight given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases cited 
therein.  Once the evidence is assembled, the Board must determine 
whether the preponderance of the evidence is against the claim.  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) and Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but rather may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Analysis

Initially, the Board notes that the veteran does not contend that 
her hysterectomy disability was directly incurred or aggravated in 
service.  Indeed, there are no complaints, treatment or diagnosis 
of such a condition reported during her period of active military 
service between 1983 and 1994. 

The record shows that the veteran was treated in service for 
several gynecological problems, to include pelvic inflammatory 
disease, which is service connected and which she believes caused 
her to have to undergo a hysterectomy years later.  Her service 
records also show that he underwent a laparoscopy for uterine pain 
while in service.  Post-service medical records show that she 
underwent a total abdominal hysterectomy in September 1998.  These 
post service records also document the fact that the veteran 
continued to suffer from chronic pelvic inflammatory disease.  The 
physician who performed that procedure, Dr. U. A., M.D., submitted 
a medical statement dated in August 2000, indicating that it was 
her opinion that the veteran's hysterectomy was secondary to her 
ongoing pelvic inflammatory disease and endometriosis.  However, a 
VA fee-basis physician who examined the veteran in February 2000 
reported that a review of the September 1998 operative report for 
the hysterectomy surgery showed that the procedure was performed 
secondary to endometriosis-a disability which is not service 
connected.  

To resolve the apparent conflict in the two medical opinions 
discussed above, the Board in July 2003 obtained a medical expert 
opinion from the Veterans Health Administration (VHA) pursuant to 
its authority under 38 C.F.R. § 20.901.  A VA gynecologist 
reviewed the veteran's medical history with regard to the 1998 
hysterectomy procedure the in-service diagnosis of pelvic 
inflammatory disease, and based thereon, offered the following 
opinion:

Is it at least as likely as not that the veteran's total abdominal 
hysterectomy was at least in part indicated by or due to her 
service connected pelvic inflammatory disease or other service 
related condition or in-service treatment or surgery?    Based on 
diagnosis alone, the answer is yes.  Certainly a total abdominal 
hysterectomy can result in part from chronic pelvic inflammatory 
disease.  Of note, findings at the time of surgery of both 
endometriosis and pelvic inflammatory disease can be similar.  On 
pathology report, it was noted that the patient had some fibrosis 
of her ovary that could have been due at least in part to chronic 
pelvic inflammatory condition alone or in combination with 
endometriosis.  

As to the question of whether a medical relationship existed 
between the veteran's pelvic inflammatory disease and her 
endometriosis, the VHA expert opined that such a relationship was 
unlikely, as they were too distinct conditions, although symptoms 
and clinical findings for each could be similar.  And as to the 
question of whether her hysterectomy is due to either pelvic 
inflammatory disease or endometriosis, or a combination, and the 
VHA expert opined that the veteran's condition was most likely 
brought about due to a combination of these two disorders.  

The VHA expert went on to explain in her opinion of July 2003 that 
chronic pelvic inflammatory disease can cause adhesions which can 
be very painful, and increased the veteran's chance of developing 
an acute infection, which could result in the need for a 
hysterectomy.  She concluded her remarks with the following 
additional comment:

On review of hearing before the [Board] that occurred on November 
2, 2002, which is consistent with my prior discussion as above, 
the patient did have a laparoscopy for pain while she was in the 
service in 1983 and her symptoms were relieved by the 
hysterectomy.  Therefore in summary, although endometriosis and 
pelvic inflammatory disease are not related and are two distinct 
entities, certainly they have similar final common pathways and 
symptoms, and if the [veteran] did have documented pelvic 
inflammatory disease and was treated for it [in service], then 
certainly if this were recurrent [thereafter], [a post-service] 
hysterectomy would have been helpful.  The findings of surgery are 
consistent with both endometriosis and a chronic inflammatory 
condition.  

In accordance with the Board's notice and comment procedures, the 
July 2003 VHA opinion was made available to the veteran and her 
representative for review and response prior to the preparation of 
this decision.  See 38 C.F.R. § 20.903(a) (2003); see also Thurber 
v. Brown, 5 Vet. App. 119, 126 (1993).  No additional evidence was 
submitted.  

As discussed above, service connection may be established on a 
secondary basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  See Wallin, supra; 
see also Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to Wallin element (1), there is evidence of a current 
disability, as evidenced by the fact the veteran had the total 
abdominal hysterectomy done in September 1998.  Concerning Wallin 
element (2), the veteran has been service connected for pelvic 
inflammatory disease since November 1994.

Concerning Wallin element (3), medical nexus, the Board finds that 
the medical evidence in this case shows that there existed a 
cause-and-effect relationship between the service-connected pelvic 
inflammatory disease and the total abdominal hysterectomy 
performed in September 1998, as stated by the VHA expert in her 
opinion of July 2003.  It is undisputed that the veteran had 
chronic pelvic inflammatory disease originating from service, and 
it that she continued to suffer from the symptoms of this disorder 
years after service.  There is also no dispute as to the fact that 
the veteran developed endometriosis and continued pelvic 
inflammatory disease after service, and that a combination of 
these conditions played a causal role in the need for the veteran 
to have to undergo a total hysterectomy.  However, on this point, 
the medical opinions of the veteran's physician (Dr. A.) and the 
VHA expert are substantially in agreement; significantly, the VHA 
expert pointed out that although findings at the time of surgery 
of both endometriosis and pelvic inflammatory disease can be 
similar, a total abdominal hysterectomy can result in part from 
chronic pelvic inflammatory disease.  And further, the VHA expert 
went on to explain that if the veteran had documented pelvic 
inflammatory disease and was treated for it, then, . . . 
"certainly if this were recurrent, hysterectomy would have been 
helpful".  In this case, as noted above, these underlying facts 
are not in dispute.  Therefore, the Board finds this medical 
opinion to be probative to the critical medical nexus issue 
arising on appeal.  

Furthermore, the Board finds that under 38 C.F.R. § 3.310, the two 
favorable medical opinions of Dr. A. and the VHA expert tend to 
support entitlement to secondary service connection for the 
residuals of hysterectomy.  The VHA expert's opinion is 
particularly persuasive and outweighs the unfavorable opinion of 
the VA doctor on the issue of whether endometriosis was the 
singular factor in the need for the veteran to have the 
hysterectomy.  On this point, the VHA expert provided a detailed 
explanation for her opinion that both the pelvic inflammatory 
disease and the endometriosis were implicated based on a 
discussion of the entire evidentiary record, as set forth in the 
claims file; for these reasons, the Board finds the more fact-
specific and medical-reasoned opinion of the VHA expert to be more 
probative to the outcome of the case.

In contrast, the unfavorable VA opinion offered only a one-line 
statement without further analysis - "the patient's hysterectomy 
was indeed performed secondary to endometriosis which is not 
related to [pelvic inflammatory disease]" - addressing what is 
obviously a complicated medical issue.  Cf. Sacks v. West, 11 Vet. 
App. 314 (1998) [medical-opinion evidence that is general or 
inconclusive in nature cannot support a claim].  While it is fair 
to say that the evidence is not unequivocal, the Board finds that 
the questions posed to the VHA expert have been essentially 
answered in the veteran's favor.  

The Board has carefully weighed all of the available evidence of 
record and is cognizant of the fact that the medical opinions 
cited above are not unquestionably dispositive.  Nevertheless, in 
view of the critical facts in this case - a history of chronic 
pelvic inflammatory disease originating from service, and the 
medically-determined conclusion of the VHA expert that this 
service-connected disability was in part responsible for her 
hysterectomy, the Board finds that that there exists an 
approximate balance of evidence for and against the claim.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the veteran.  Accordingly, with resolution of doubt in 
the veteran's favor, the Board concludes that a grant of secondary 
service connection for the hysterectomy residuals is in order.  38 
C.F.R. § 3.102.  


ORDER

The claim of secondary service connection for residuals of 
hysterectomy is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

With the exception of the issue of secondary service connection 
for the residuals of hysterectomy addressed in the Board's instant 
decision above, the other issues listed on the title page require 
further development.  

Regrettably, after having reviewed the VA claims folder, the Board 
believes that another Remand is necessary in order to ensure full 
and complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the VCAA [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A].  

In this case, the record shows the veteran has not been provided 
specific notice under the VCAA, particularly with respect to VA's 
obligation to inform her which portion of the information and 
evidence necessary to substantiate her increased rating claims for 
the bilateral knee disabilities as well as for her claims of 
secondary service connection for the left hip and low back 
disorders, if any, is to be provided by her and which portion, if 
any, VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 
5103 (West 2002).

The Board is aware that in January 2001 statement of the case 
included citations to the applicable provisions of the VCAA.  
However, a more specific VCAA letter is required: The Veterans 
Claims Court has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was responsible 
for obtaining relevant evidence or information as to the claims 
that were subject to the appealed Board decision.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board cannot rectify this deficiency on 
its own.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further development on 
Remand is therefore required.  

In addition to the above, further development is in order 
pertinent to new VA examinations.  At the Travel Board hearing 
before the undersigned Acting Veterans Law Judge in November 2002, 
the veteran and her representative requested a new VA examination 
to evaluate her service-connected bilateral knee disabilities in 
light of her recent treatment, to include arthroscopy, in the 
August-September 2002 time period.  The record shows that she was 
previously examined in February 2000.  Accordingly, the Board 
believes that in fairness to her, additional development is in 
order to afford her a new VA medical examination, particularly, in 
light of the more recent medical treatment/evaluation for her knee 
disabilities in 2002.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not address current state of disability, 
fulfillment of duty to assist requires contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment since 
previous examination]; Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [duty to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one"].

The Board also believes that the veteran should be scheduled for 
an examination to address whether she has a disability of the left 
hip and/or low back, and if so, whether such disability is related 
to the service-connected bilateral knee disabilities.  Medical 
records in the claims file show that the veteran was diagnosed in 
service with degenerative arthritis of multiple joints, to include 
involving the hips, and there are post-service records showing 
degenerative disk changes in the lumbar spine, worse at L4-5 (seen 
on magnetic resonance imaging (MRI) taken in March 2002) and a 
diagnosis noted on a VA exam in 1995 of fibromyalgia rheumatica of 
multiple joints, to include the hips.  Further medical examination 
and opinion is therefore needed to fully address these claims.  
See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2003) 
[medical examination or opinion is necessary if information and 
evidence of record does not contain sufficient competent medical 
evidence to decide claim].  

The agency of original jurisdiction (AOJ) must also consider 
additional medical evidence submitted directly to the Board by the 
veteran at her hearing in November 2002.  She waived her right to 
have this evidence considered by the AOJ prior to Board review.  
However, this remand will enable the AOJ to review this new 
evidence upon readjudication of the remaining appealed claims.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The RO should contact the veteran and her representative and 
provide written notice of the provisions of VCAA which are 
applicable to the remaining claims on appeal.  That is, the 
veteran should be specifically advised what information and 
medical or lay evidence, not previously submitted, is necessary to 
substantiate her remaining assertions and claims on appeal, with 
notice as to what evidence, if any, the veteran is expected to 
obtain and submit on her own, and what evidence VA will retrieve.  
The VCAA notice must be incompliance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should be provided an adequate time in which 
to respond to the VCAA notice.  

2.  VBA must schedule the veteran for a VA compensation 
examination to determine the nature and extent of impairment 
caused by her service-connected bilateral knee disabilities.  Her 
VA claims folder must be made available to and reviewed by the 
examining physician in conjunction with the requested examination, 
as well as a copy of this Board Remand.  The examiner should 
describe the extent and severity of her knee disabilities, to 
include all related impairments such as range of motion loss, 
excess fatigue and incoordination on use, etc.  The report of the 
examination should be associated with the veteran's VA claims 
folder, and the report must make reference to the documented 
clinical history and matters raised in this Board Remand.  

3.  VBA must also make arrangements with an appropriate medical 
facility for the veteran to be examined by a physician for the 
purpose of addressing the existence and etiology of the left hip 
and low back disorders for which service connection is being 
sought.  The claims folder should be provided to the examiner for 
review, as well as a copy of this Board Remand.  The examiner 
should determine whether the veteran has a disability of the left 
hip and low back and if so, render a diagnosis or diagnoses.  The 
examiner should render an opinion addressing whether it is at 
least as likely as not that any current disability of the left hip 
and low back was caused or aggravated by the service-connected 
bilateral knee disabilities.  A report of the examination should 
be associated with the veteran's VA claims folder, and the report 
must make reference to he documented clinical history and matters 
raised in this Board Remand.  

4.  The RO must then review the claims file and ensure that any 
other notification and development action required by VCAA and its 
implementing regulations are completed, consistent with all 
governing legal authority.  

5.  Thereafter, VBA should readjudicate the issues remaining on 
appeal with consideration of all additional evidence and argument 
received since issuance of the January 2001 statement of the case.  
If any benefits sought on appeal remain denied, VBA should provide 
the veteran and her representative with a supplemental statement 
of the case and allow for an appropriate period of time for 
response.  Thereafter, the case should be returned to the Board, 
if otherwise in order.

The purposes of this REMAND are to assist the veteran, to afford 
her due process of law, and to comply with the notice provisions 
of the VCAA; the Board intimates no opinion as to the ultimate 
disposition of the appeal.  

No action is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent veterans.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



